 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   TONIA BABBITT,                                       Case No.: 2:18-cv-02076-RFB-NJK
11             Plaintiff(s),                                              ORDER
12   v.                                                                [Docket No. 52]
13   CORPORATION OF THE PRESIDING
     BISHOP OF THE CHURCH OF LATTER-
14   DAY SAINTS, et al.,
15             Defendant(s).
16         Pending before the Court is Plaintiff’s motion for an extension of time to serve Defendant
17 Isiah Jacobs1 and for leave to serve Mr. Jacobs by publication. Docket No. 52. Defendants filed
18 a response in opposition and Plaintiff filed a reply. Docket Nos. 53, 54. The motion is properly
19 resolved without a hearing. See Local Rule 78-1. For the reasons discussed below, the motion to
20 extend the time to serve Mr. Jacobs is GRANTED, and the request to serve Mr. Jacobs by
21 publication is DENIED WITHOUT PREJUDICE.
22 I.      Motion to Extend Time for Service
23         Where good cause is shown, the time for serving the complaint is extended for an
24 appropriate period. See Fed. R. Civ. P. 4(m). The motion establishes sufficient cause to extend
25 the time for effectuating service on Mr. Jacobs to July 22, 2019.
26
27         The amended complaint names “Isiah Jacobs” as a Defendant, Docket No. 33, but some
           1
   evidence in the record seems to indicate that his name is actually “Isaiah Jacobs,” Docket No. 53-
28 1.

                                                    1
 1 II.      Motion to Leave to Serve by Publication
 2          Plaintiff also seeks leave to serve Mr. Jacobs by publication. Service by publication is
 3 generally disfavored because substituted service implicates a defendant’s constitutional right to
 4 due process. See, e.g., Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314-15;
 5 Trustees of the Nev. Resort Assoc.—Int’l Alliance of Theatrical Stage Employees & Moving
 6 Picture Machine Operators v. Alumifax, Inc., 2013 U.S. Dist. Lexis. 106456, *2 (D. Nev. July 29,
 7 2013).
 8          Service is to be provided pursuant to the law of the forum state, or in which service is made.
 9 See Fed. R. Civ. P. 4(e)(1). Nevada law permits service by publication if the plaintiff cannot, after
10 due diligence, locate the defendant. See Nev. R. Civ. P. 4.4(c)(1)(a). Due diligence is that which
11 is appropriate to accomplish actual notice and is reasonably calculated to do so. See Abreu v.
12 Gilmer, 115 Nev. 308, 313 (1999) (citing Parker v. Ross, 117 Utah 417, 217 P.2d 373, 379 (Utah
13 1950)). Courts may consider the number of attempts made to serve the defendant at his residence
14 and other methods of locating the defendant, such as consulting public directories and family
15 members. See, e.g., Price v. Dunn, 787 P.2d 786, 786-87; Abreu 115 Nev. at 313; McNair v.
16 Rivera, 110 Nev. 463, 874 P.2d 1240, 1241 (Nev. 1994).
17          Here, Plaintiff made a single attempt to serve Mr. Jacobs at his last known address; left
18 messages after calling an unconfirmed telephone number; searched social media; looked for
19 records at the assessor’s office and the Department of Motor Vehicles; and reviewed criminal
20 records. Docket No. 52-1. Plaintiff was informed by a third-party that in August 2018, Mr. Jacobs
21 moved to “the Salt Lake area.” Id. Nonetheless, Plaintiff has not documented efforts to locate Mr.
22 Jacobs in Utah, which is fatal to her request to serve by publication. Cf. Bank of N.Y. Mellon v.
23 Seven Hills Master Cmty. Ass’n, 2016 U.S. Dist. Lexis 144077, at *3 (D. Nev. Oct. 18, 2016)
24 (denying motion for service by publication because, given information that the unserved defendant
25 resides in Lebanon, attempts to locate and serve him there were required to establish diligence).2
26
27         Plaintiff’s motion and supporting documentation is not well-developed. To the extent she
            2
   has made efforts to locate Mr. Jacobs in Utah, those efforts are not clearly specified in the motion
28 or supporting documentation.

                                                      2
 1 It is also not entirely clear from the record whether Plaintiff has been searching for Mr. Jacobs
 2 using the correct spelling of his first name. Compare Docket No. 33 with Docket No. 53-1.3
 3          These circumstances do not justify allowing service by publication.
 4 III.     Conclusion
 5          Accordingly, the Court GRANTS the motion to extend the deadline to effectuate service
 6 on Mr. Jacobs, and DENIES WITHOUT PREJUDICE the request for leave to serve Mr. Jacobs
 7 by publication. The deadline to serve Mr. Jacobs is extended to July 22, 2019.4
 8          IT IS SO ORDERED.
 9          Dated: June 21, 2019
10                                                                  ______________________________
                                                                    Nancy J. Koppe
11                                                                  United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23          3
             The reply speculates that the process server “could search for Mr. Jacobs based on either
   spelling.” Reply at 2. Whether someone “could” search and whether someone “did” search are
24 entirely different matters. No showing has been made that the process server searched for Mr.
   Jacobs using both potential spellings of his first name.
25
           4
             In violation of the local rules, Plaintiff includes in her reply a request to file a supplement
26 to the briefing on the motion to dismiss. See Reply at 2-3. A reply brief is not an appropriate
   vehicle to request relief from the Court. See, e.g., Local Rule 7-2(a) (addressing the manner in
27 which motions must be made). Counsel are also not permitted to include various divergent issues
   in a single filing. See Local Rule IC 2-2(b). Given that this request was raised improperly, the
28 Court expresses no opinion on the merits of the request.

                                                       3
